Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 31, 2019

                                       No. 04-19-00202-CV

                          IN THE INTEREST OF H.E.W.M., a child,

                  From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 16-443CCL
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER
        Appellant’s attorney has filed a motion seeking access to a portion of the record that is
sealed. The motion is GRANTED. The clerk of the court is instructed to provide a copy of the
sealed record to appellant’s attorney and appellee’s attorney on CD-ROM. All parties and their
attorneys are ORDERED not to share the contents of the sealed record with any person except to
the extent necessary to prepare their respective briefs.

           In the event appellant or appellee reference the sealed record in their respective briefs,
they are ORDERED to (1) file their respective briefs in paper form only, (2) with a cover letter
informing the Clerk of this court that the brief references the sealed record. See TEX. R. APP. P.
9.2(c)(3) (exception to electronic filing for documents under seal).


                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court